Citation Nr: 1315272	
Decision Date: 05/09/13    Archive Date: 05/15/13

DOCKET NO.  08-22 648	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for hearing loss and, if so, whether service connection is warranted.

2.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

3.  Entitlement to a compensable rating for migraine headaches.

4.  Entitlement to a rating in excess of 10 percent for sinusitis.


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers (NACVSO)



WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

T. Adams, Counsel


INTRODUCTION

The Veteran served on active duty from May 1989 to May 1993 and from February 1994 to February 1998.

This case is before the Board of Veterans' Appeals (Board) on appeal from November 2006 and January 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Augusta, Maine, and Newark, New Jersey.  

In June 2012, the Veteran presented testimony relevant to this appeal before the undersigned at a hearing held at the local RO.  A transcript of the hearing is associated with the record.

In May and July 2012, the Veteran submitted a waiver of review of additional argument and evidence by the agency of original jurisdiction validly executed pursuant to 38 C.F.R. § 20.1304(c).  Additional evidence received by the Board from July 2012 to February 2013 has been associated with the claims files and has been considered by the Board as part of the record on appeal.

The Board notes that in September 2012, the Veteran submitted a notice of disagreement (NOD) with the March 2001 rating decision that reduced the rating from 10 percent to 0 percent for migraine headaches, effective June 1, 2001.  As that NOD was submitted more than 11 years ago, it is untimely.  Therefore, the Board considers it as part of the claim for an increased rating for migraines as discussed below.  

The Board also notes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Veterans Claims Court held that a claim for TDIU is part and parcel of an increased rating claim when the issue of unemployability is raised by the record.  However, during the June 2012 hearing, the Veteran indicated that he was not interested in filing a TDIU claim at that time.  Accordingly, this issue is not currently before the Board, and the Board's review here is limited to the claim for an increased rating for migraine headaches.

Finally, the Veteran filed a claim of service connection for PTSD, and the RO characterized the issue accordingly.  The evidence reflects one additional psychiatric diagnosis of mood disorder with depressive features, for which service connection was granted in a July 2011 rating decision.  Accordingly, this issue is as stated on the title page.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).

In January 2013, the Veteran submitted a claim to the Board for service connection for sleep apnea/Gulf war environmental hazards; however, this issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and the claim is referred to the AOJ for appropriate action. 

The issues of entitlement to service connection for PTSD and hearing loss and an increased rating for sinusitis are addressed in the REMAND portion of the decision below and are REMANDED to the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In October 1998, the RO denied the claim for service connection for hearing loss on the basis that there was no evidence of record a chronic hearing loss disability subject to service connection.

2.  Because the Veteran did not appeal the October 1998 rating decision after being notified of his appellate rights, that decision is final.

3.  Evidence received subsequent to the October 1998 rating decision relates to an unestablished fact necessary to substantiate the claim for hearing loss.

4.  Resolving doubt in the Veteran's favor, his service-connected migraine headaches are shown to be manifested by prostrating attacks occurring at least two times per week.


CONCLUSIONS OF LAW

1.  The October 1998 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2012).

2.  New and material evidence has been presented, and the claim of entitlement to service connection for hearing loss is reopened.  38 U.S.C.A. §§ 5103, 5103A, 5108, 7105(c) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.156, 3.159, 20.302, 20.1103 (2012).

3.  For the entire appeal period, the criteria for a rating of 30 percent, but no higher, for service-connected migraine headaches are met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 4.3, 4.7, 4.21, 4.124a, Diagnostic Code (DC) 8100 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the Veteran's claims folder.   Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to his claims.  

New and Material Evidence to Reopen Claim for Hearing Loss

Prior unappealed rating decisions may not be reopened absent the submission of new and material evidence warranting revision of the previous decision.  38 U.S.C.A § 5108 (West 2002); 38 C.F.R. § 3.156 (2012).  "New" evidence means evidence "not previously submitted to agency decisionmakers."  38 C.F.R. § 3.156(a) (2012).  "Material" evidence means "evidence that, by itself or when considered with previous evidence of record, related to an unestablished fact necessary to substantiate the claim."  Id.

The Court has elaborated that material evidence is: (1) evidence on an element where the claimant initially failed to submit any competent evidence; (2) evidence on an element where the previously submitted evidence was found to be insufficient; (3) evidence on an element where the appellant did not have to submit evidence until a decision of the Secretary determined that an evidentiary presumption had been rebutted; or (4) some combination or variation of the above three situations.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

In order to be "new and material" evidence, the evidence must not be cumulative or redundant, and "must raise a reasonable possibility of substantiating the claim," which has been found to be enabling, not preclusive.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1991).

Further, RO decisions become final "only after the period for appeal has run," and "[a]ny interim submissions before finality must be considered by the VA as part of the original claim."  Jennings v. Mansfield, 509 F.3d 1362, 1368 (Fed. Cir. 2007).  If new and material evidence is received within one year after the date of mailing of an RO decision, it may be "considered as having been filed in connection with the claim which was pending at the beginning of the appeal period that prevents an initial determination from becoming final."  King v. Shinseki, 23 Vet. App. 464, 466-67 (2010).  

When VA fails to consider new and material evidence submitted within the one-year appeal period pursuant to § 3.156(b), and that evidence establishes entitlement to the benefit sought, the underlying RO decision does not become final.  Young v. Shinseki, 22 Vet. App. 461, 466 (2009); see also Buie v. Shinseki, 24 Vet. App. 242, 252 (2011) (remanding for the Board to consider the application of 38 C.F.R. § 3.156(b) and whether the regional office correctly viewed the statements in question "as new claims").  

In Buie, the Court explained that, when statements are received within one year of the rating decision, the Board's inquiry is not limited to whether those statements constitute notices of disagreement but whether those statements include the submission of new and material evidence under 38 C.F.R. § 3.156(b).  Id.

Historically, in October 1998, the RO denied a claim for service connection for hearing loss on the basis that there was no evidence of record of a chronic hearing loss disability subject to service connection.  The RO stated that in order to establish a well-grounded claim, it was necessary to provide evidence which demonstrated the existence of hearing loss and its possible relationship to service.  The Veteran received notification of that decision and his appellate rights, but did not appeal the decision.  Thus, the October 1998 rating decision is final.

The pertinent evidence of record at the time of the October 1998 rating decision included the Veteran's service treatment records (STRs) which are silent for any findings of hearing loss defined by VA regulations.  A May 1998 VA examination indicated hearing within normal limits.  As such, the claim was denied.

In July 2006, the Veteran sought to reopen the claim.  After review of the evidence associated with the claims folder since the October 1998 rating decision, the Board finds that there is new and material evidence sufficient to reopen the claim.

Specifically, the Veteran submitted a June 2012 private audiological report which appears to reflect a current bilateral hearing loss disability for VA purposes.  This evidence is new because it was not before the adjudicators at the last final denial.  Also, significantly, it reflects hearing loss which was not shown at the time of the October 1998.  Therefore, it is new and material and sufficient to reopen the claim.

In addition, new evidence includes the Veteran's June 2012 testimony before the Board that he first experienced difficulty hearing in 1989 while performing duties on the flight line without the benefit of hearing protection.  His hearing testimony was not previously before agency decisionmakers and is not cumulative or redundant of previous evidence of record.  As such, it is found to be new under 38 C.F.R. § 3.156(a).  Moreover, as it addresses the possibility that his hearing loss is related to service, it relates to an unestablished fact necessary to substantiate the claim and hence is material under 38 C.F.R. § 3.156(a).  

In so finding, the Board again acknowledges that lay assertions of medical causation cannot serve as the predicate to reopen a claim under § 5108.  Moray v. Brown, 5 Vet. App. 211 (1993).  However, here it is not the Veteran's opinion that serves as the basis to reopen the claims but rather his disclosure that he currently has hearing loss which he first noticed during his first period of service.  New evidence also includes an August 2012 VA audiology consult report which reflects an eight year history of military noise exposure.

Therefore, the Board finds that new and material evidence sufficient to reopen the claim has been received.  New and material evidence having been submitted, the claims for service connection for hearing loss is reopened, and the appeal is granted to that extent only.

Increased Rating for Headaches

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2012).  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2012).  

However, the Board has been directed to consider only those factors contained wholly in the rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. Principi, 16 Vet. App. 436 (2002) (finding it appropriate to consider factors outside the specific rating criteria in determining level of occupational and social impairment).  

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the veteran.  38 C.F.R. § 4.3. 

While a veteran's entire history is reviewed when assigning a disability evaluation, where service connection has already been established and an increase in the rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  In determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

Historically, the Veteran filed his claim for entitlement to service connection for headaches in March 1998.  An August 1998 rating decision granted service connection for migraine headaches and assigned a 10 percent rating, effective February 25, 1998.  August and December 2000 rating decisions proposed to reduce the rating to 0 percent.  A March 2001 rating decision decreased the rating from 10 percent to 0 percent, effective March 2001.  

In July 2006, the Veteran filed a claim for a compensable rating for migraine headaches.  In the November 2006 rating decision on appeal, the RO continued a noncompensable rating for migraine headaches, pursuant to DC 8100.

Under DC 8100, migraine headaches with less frequent attacks are rated noncompensably disabling.  Migraine headaches with characteristic prostrating attacks averaging one in 2 months over the last several months are rated 10 percent disabling.  Migraine headaches with characteristic prostrating attacks occurring on an average once a month over last several months are rated 30 percent disabling.  Migraine headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability are rated 50 percent disabling.  For definitional purposes, prostration is extreme exhaustion or powerlessness.  Dorland's Illustrated Medical Dictionary 1523 (30th ed. 2003).

In a September 2006 neurological disorders examination, the Veteran presented with a 15-year history of headaches.  He stated that headaches started from the right temporal and could escalate with a mixture of throbbing and non-throbbing sensations, most of the time a dull aching pressure-like sensation starting from the right temple which could spread to the entire head.  

Bad headaches lasted a few hours to a whole day and were associated with nausea.  They were somewhat alleviated by pain medication and occurred two to three times per week on average.  However, he also had chronic daily headaches with aching and a pressure-like sensation on the top of the vortex and the whole head which could last for days and varied in intensity from a migraine to a tension-type of headache rated 5 to 8 out of 10 on the pain scale.

On examination, there was no sinus, TMJ, or temporal artery tenderness.  Neck movements were supple.  Cranial nerves II-XII were all intact.  Pupils were 3 millimeters in size and reacted normally to the light and accommodation.  Funduscopic examination was benign.  Motor examination revealed strength of 5/5.  Deep tendon reflexes (DTRs) on upper extremities were 2+ symmetrical throughout upper and lower extremities.  Sensory examination was intact to all modalities.  The diagnosis was chronic migraine headaches.

In a June 2008 examination, the Veteran complained of headaches that began in the right temporal region and spread to his entire head with a throbbing and non-throbbing type of sensation and dull and aching pressure.  He also complained of chronic daily headaches that were associated with nausea, phonophobia, and photophobia.  Pain and intensity were rated from 5 to 8 out of 10 on the pain scale.  Chronic headaches were mild to moderate in severity and occurred two to three times per week on average.

The Veteran stated that when he got a bad headache, he usually rested in a quiet, dark room and took Tylenol; however, he was able to continue working.  On examination, the clinical findings were unchanged when compared to the September 2006 examination.  The diagnosis was chronic migraine and tension-type headaches.  The examiner commented that the Veteran occasionally got recurrent migraine headaches that were moderately severe for which he was on bed rest and took routine analgesics.  Chronic daily headaches were mild to moderate in severity.  However, the examiner stated that most of the Veteran's headaches were "migraine-type first quality" and moderately severe.

The Veteran submitted a September 2007 letter from his employer which showed that he was late on five occasions from May 2007 to August 2007 and took three days of sick leave.  However, it is unclear whether his attendance problems were due solely to his migraine headaches.

VA treatment records include a September 2008 neurological report which shows that the Veteran took NSAIDs for his migraines, but still had significant headaches.  A neurological examination was unremarkable and he was diagnosed with intractable headaches.  In December 2008, he complained of headaches rated a 2 out 10 on the pain scale.  He stated that the nature of his headaches had not changed since his last visit and reported that they were constantly present.  He complained of constant bilateral temporal headaches rated 10 out of 10 on the pain scale.  With Ibuprofen, these headaches were rated a 2 out of 10 on the pain scale.  

The Veteran stated that he had intense headaches 2 to 3 times a week exacerbated by lights and sounds and riding on his motorcycle, associated with lacrimation, photophobia, and phonophobia.  Pain was relieved by taking large amounts of Tylenol.  The assessment was a history of migraine-like headaches daily with severe headaches that occurred 2 to 3 times per week.  It was noted that given the high frequency of his severe headaches, an abortive medication was futile.

A May 2009 neurology report shows that the Veteran received no benefit from a trial of Nortriptyline.  He took 650 mg of Tylenol every 4-6 hours and still complained of headaches which started on the occipital aura and traveled to the top of the head and bifrontal areas, but were not associated with nausea or vomiting.  He had headaches throughout the day rated a 7 out of 10 on the pain scale with associated photophobia and phonophobia.  

The assessment was tension headaches.  Another May 2009 report indicates and assessment of chronic daily headaches that did not fully conform to migraine headaches or tension headaches.  In September 2009, the assessment was intractable migraine headaches.

The Veteran submitted copies of a calendar from January to June 2012 which appears to note prescriptions for headaches with a handwritten number on each calendar day which appears to show a pain rating from 4 to 10 with most ratings 6 or more out of 10 on the pain scale.

In June 2012, the Veteran testified that he had migraine headaches daily.  He stated that he was photosensitive and dealt with an attack by isolating to his room.  On a scale of 1 to 10, he rated his migraines an 8 out of 10 on the pain scale and testified that he took prescribed medication almost daily.  However, Ibuprofen and Gabapentin were not effective.  He testified that he was on medical leave from his job partly due to his headaches.

VA treatment records include an August 2012 neurology report which shows that the Veteran complained of major headaches daily described as throbbing and pulsating in nature rated a 10 out of 10 on the pain scale, associated with nausea, photophobia, phonophobia, lacrimation and occasional vomiting.  Since his last visit, he had been taking daily medication which reduced his pain to 6 out of 10.  Several medications were discontinued for side effects or worsening headaches.  The assessment was a likely cluster variant of migraine headaches.  

It was noted that he tried multiple different prophylactic and abortive therapy in the past, but given his elevated LFT, Imitrex (Triptans) had not been tried in the past.  In another August 2012 report, the Veteran complained of daily headaches that had increased in frequency.  The assessment was chronic headache and a trial of Sumatriptan (Imitrex) for throbbing headaches was prescribed.

In a February 2013 VA headaches examination, the Veteran presented with a history of headaches which had been steadily getting worse.  At that time, he complained of constant non-throbbing pain over much of the head, most severe on the top and back of the head that were often more right frontotemporal than left.  The pain became worse about 4 times a week with exacerbations lasting an entire day associated with nausea and occasional vomiting, blurred vision, and light and sound sensitivity.  He took Imitrex and experienced headache pain that was constant and on both sides of the head.  He also claimed to have very frequent prostrating and prolonged attacks over the last several months.

On examination, the Veteran was alert and oriented.  Cranial nerves were intact except for reported decreased pinprick sensation over the left side of the face and head.  There was no weakness.  DTRs were 2+ and equal, bilaterally.  He walked with short, ostensibly painful steps (back and foot pain) using a cane.  He had no tremor or ataxia.  Sensation was normal except for a left hemisensory deficit to pinprick.  He complained of pain with light percussion over the entire head.  

Light palpation of the back was also reported as painful.  He bent only a few degrees before complaining of back pain.  Elevation of either leg with the knee bent evoked a complaint of low back pain, yet when he was seated either lower extremity could be lifted parallel to the floor without a complaint.

The examiner noted that the Veteran contended that his headaches prevented him from working, that he worked until January 2012, and that he was on Social Security (SSA) disability.  Parenthetically, a review of a December 2012 SSA letter shows that he claimed to be disabled due to bilateral foot, low back, sinus, and psychological disabilities without mention of his headaches.

In the remarks section of the examination report, the examiner stated that the diagnosis, based on subjective complaints, was chronic migraine.  The Veteran's responses to sensory testing delineate a left hemisensory deficit, which did not correlate with the history or other finding, and which probably had no organic basis.  The examiner noted that the Veteran had lumbosacral tenderness and extremely limited back range of motion, accompanied by inconsistent straight-leg raises, which probably represented symptom magnification related to his low back symptoms.  

The examiner stated that the reliability of the Veteran's complaint of constant headaches that were increasing in severity must be interpreted in light of these observations.  The examiner opined that it was likely that a psychological-psychosocial factor contributed substantially to what was ostensibly a neurological disorder.

The Board is required to render a finding with respect to the competency and credibility of the lay evidence of record.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376 (2007); Coburn v. Nicholson, 19 Vet. App. 427, 433 (2006).  As a fact finder, the Board is obligated to determine whether lay evidence is credible in and of itself.  The Board cannot determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence, but it may consider a lack of contemporaneous medical evidence as one factor in determining the credibility of lay evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-1337 (Fed. Cir. 2006).  

Credibility is a factual determination going to the probative value of the evidence, to be made after the evidence has been admitted or deemed competent.  Cartwright v. Derwinski, 2 Vet. App. 24 (1991).  Board determinations with respect to the weight and credibility of evidence are factual determinations going to the probative value of the evidence.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).

A veteran is competent to describe symptoms that he experienced in service or at any time after service when the symptoms he perceived, that is, experienced, were directly through the senses.  38 C.F.R. § 3.159 (competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.); Layno, 6 Vet. App. at 469-71 (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge; personal knowledge is that which comes to the witness through the use of the senses; lay testimony is competent only so long as it is within the knowledge and personal observations of the witness, but lay testimony is not competent to prove a particular injury or illness); see Barr v. Nicholson, 21Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation).

Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau, 492 F.3d at 1377.  Also, a veteran as a layman is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau).

VA must consider the competency of the lay evidence and cannot outright reject such evidence on the basis that such evidence can never establish a medical diagnosis or nexus; however, this does not mean that lay evidence is necessarily always sufficient to identify a medical diagnosis, but rather only that it is sufficient in those cases where the layman is competent and does not otherwise require specialized medical training and expertise to do so.  Id.

In this matter, the Veteran's lay statements are of probative value because he is competent to testify regarding the frequency, severity, and duration of headaches, as well as related symptoms and impairments during periods of time he is experiencing headaches.  Pain in the head is an observable symptom.  He is competent to state that he experiences severe and constant headaches that are accompanied by nausea, blurred vision, and at times require him to rest in a dark room.  

While the Board acknowledges that the February 2013 examiner suggested that the Veteran may be exaggerating his symptomatology, overall, the evidence of record suggests that the Veteran experiences migraines or migraine-like headaches at least 2 to 3 times per week.  

In this regard, he has been consistent in his statements during the appeal period regarding the symptoms and impairments caused by the headaches.  See Caluza v. Brown, 7 Vet. App. 498, 511, 512 (1995), aff'd per curiam, 78 F.3d. 604 (Fed. Cir. 1996); see also Macarubbo v. Gober, 10 Vet. App. 388 (1997) (holding that the credibility of lay evidence can be affected and even impeached by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor).

The foregoing evidence of record establishes that the Veteran has indicated incapacity from his headaches.  But the evidence preponderates against the proposition that these headaches are actual prostrating attacks or have all the characteristic of prostrating attack that cause him near or total incapacity during such attacks.  So while the evidence indicates that he experiences headaches on a daily basis, and severe headaches at least 2 to 3 times a week, the record does not indicate that he experienced "extreme exhaustion or powerlessness" during the appeal period that is characteristic of an actual prostrating attack.

While the Veteran has not experienced any actual characteristic prostrating attacks of headaches during the appeal period, the Board will resolve reasonable doubt in his favor to find that throughout the pendency of this appeal, he has experienced severe headaches at least 2 to 3 times per week that manifest some symptoms analogous to prostrating attacks so as to more nearly approximate the criteria for a 30 percent disability rating under DC 8100.  

The analogous symptoms or impairments include that the headaches last for several hours, are relieved with bed rest, and affect his attendance at work.  He has also indicated that his headaches have caused blurred vision, nausea, vomiting, photophobia, and phonophobia.  While his statements regarding these symptoms do not indicate prostration, they nevertheless more nearly approximate the level of disability contemplated under DC 8100 for a 30 percent rating; hence, resolving reasonable doubt in his favor, the Board finds that a 30 percent rating, but no higher, is warranted for headaches for the entire period on appeal.

However, the next higher rating of 50 percent is not warranted for any portion of the appeal period.  Although the Veteran submitted documents which suggest that he was late to work and missed days of employment due to migraine headaches, these documents do not state that his attendance problems are due solely to his service-connected headaches.  In fact, there is no indication in those documents whatsoever that any of his physical disabilities have affected his attendance record at work.  

In addition, while the Veteran is in receipt of SSA benefits and has suggested that he is unable to work due to his migraine headaches, a December 2012 letter from the SSA shows that he claimed that he was unable to work due to a psychiatric disorder, sinusitis, and bilateral foot and back disabilities but did not claim that he was unemployable due to his headaches.  

Therefore, this evidence does not suggest severe economic inadaptability attributable to his service-connected migraine disability such that a rating higher than 30 percent is warranted.  Accordingly, entitlement to a rating of 30 percent, but no more, for migraine headaches is warranted.

Next, the Board has applied Mittleider v. West, 11 Vet. App. 181 (1998) and has attributed all the Veteran's headache symptoms to his service-connected disability.  With that in mind, the Board has considered whether referral for extra-schedular consideration is warranted.  In exceptional cases where schedular evaluations are found to be inadequate, consideration of an extra-schedular evaluation is made.  38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extra-schedular evaluation is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008).  

First, there must be a comparison between the level of severity and symptomatology of a veteran's service-connected disability and the established criteria found in the rating schedule to determine whether a veteran's disability picture is adequately contemplated by the rating schedule.  Id.  

If not, the second step is to determine whether the claimants exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id.; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  

If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.

The record does not establish that the rating criteria are inadequate.  To the contrary, the very symptoms that the Veteran describes and the findings made by the various medical professionals are the symptoms included in the criteria found in the rating schedule for his disability.  

Specifically, the complaints or findings associated with the Veteran's service-connected headaches including the frequency, duration, and level of headaches are specifically contemplated under the relevant diagnostic code.  In addition, the impact on his employment, including absences has been considered.  For these reasons, the Board finds that the schedular rating criteria in this case is adequate to rate the Veteran's headaches.  

In the absence of evidence that the schedular rating criteria is inadequate to rate his disability, the Board is not required to remand this case to the RO for the procedural actions outlined in 38 C.F.R. § 3.321(b)(1). See also Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Finally, as provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2) (West 2002).  In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

With respect to the claim to reopen, VA must both notify a claimant of the evidence and information that is necessary to reopen the claim and of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit that is being sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  To satisfy this requirement, VA is required to look at the bases for the denial in the prior decision and to provide the claimant with a notice letter that describes what evidence would be necessary to substantiate those elements required to establish service connection that were found insufficient in the previous denial.  

In this case, the claim is being reopened which is considered the full grant of the benefit sought as to the issue of whether new and material evidence has been submitted.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further considered.  

With respect to the issue of an increased rating, a letter satisfying the notice requirements under 38 C.F.R. § 3.159(b)(1) was sent to the Veteran in August 2006, prior to the initial RO decision that is the subject of this appeal.  The letter informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.   

Moreover, with respect to the Dingess requirements, the Veteran was given notice of what type of information and evidence he needed to substantiate his claim for an increased rating as this is the premise of the claim.  It is therefore inherent that the he had actual knowledge of the rating element of the claim.  In addition, he was provided with notice of the type of evidence necessary to establish an effective date for the disability on appeal by correspondence dated in the same August 2006 letter.  As the appeal has been granted, the RO will establish an effective date in due course.  

Based on the above, the notice deficiencies do not affect the essential fairness of the adjudication.  Therefore, the presumption of prejudice is rebutted.  For this reason, no further development is required regarding the duty to notify.

Next, VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2012). 

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  First, the Veteran's STRs are included in the record.  In addition, post-service treatment records adequately identified as relevant to the claim have been submitted or otherwise obtained, to the extent possible, and are associated with the record.
Furthermore, the Veteran was afforded with VA examinations in September 2006 and June 2008, and February 2013.

Therefore, the available records and medical evidence have been obtained in order to make an adequate determination as to this claim.  Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

New and material evidence having been received, the claim for service connection for hearing loss is reopened; the appeal is granted to this extent only.

A 30 percent rating, but no more, is granted for migraine headaches subject to regulations governing the payment of monetary benefits.


REMAND

Although the Board sincerely regrets the delay, a review of the evidentiary record reveals that the claim for service connection for hearing loss and a rating in excess of 10 percent for sinusitis must be remanded for further evidentiary development and to ensure due process, for reasons explained below.

First, a review of the evidence of record shows that additional private treatment records as well as records from SSA relevant to the Veteran's claims for service connection for PTSD and a rating in excess of 10 percent for sinusitis should be obtained.

In this regard, a December 2012 SSA letter reflects that the Veteran reported being disabled in part due to his sinus condition for which he was subsequently awarded benefits.  That letter also reflects that he underwent a private psychiatric examination in November 2012, which is not part of the record.  Such records are potentially relevant to the Veteran's claims.  Therefore, a remand is warranted so that the Veteran's SSA records may be obtained and associated with the record.

Next, the record includes a September 2012 letter from the New Jersey Department of Labor and Workforce Development which shows that the SSA sent his disability claim to them for a decision.  He was then scheduled for a private mental examination in October 2012.  It appears that the Veteran underwent a private examination in November 2012, but it is unclear whether he also underwent the scheduled examination in October 2012 as well.  At any rate, to date, a complete copy of records related to his state disability benefits has not been associated with the claims file.  As such, any available records must be obtained on remand.

Further, in a February 2013 letter, the Veteran indicated that he was in receipt of treatment for sinusitis from Dr. H.S.L. and included a referral for a CT sinus scan scheduled for March 2013.  However, these records and the report of the CT sinus scan have not been obtained.

Additionally, VA medical treatment records dated through June 2012 have been associated with the claims file; however, in addition to the paper claims files, there is a Virtual VA electronic claims files associated with the claims.  A review should be conducted of the electronic file, and if documents contained therein are deemed to be relevant to the issues on appeal and are not duplicative of those already found in the paper claims files, action should be taken to assure that those records are made available (whether by electronic means or by printing) to any medical provider who is asked to review the claims files and provide medical opinions in conjunction with the development requested herein.

Next, the Veteran contends that he has hearing loss related to his service.  As previously noted above, he contends that he first noticed that he had a hearing problem during service in 1989 while performing duties on the flight line without the benefit of hearing protection.  A June 2012 audiological report reflects that he currently has a bilateral hearing loss disability.

Under the circumstances, the Board finds that the duty to assist set forth at 38 C.F.R. § 3.159 requires that the Veteran be scheduled for an examination in response to his claim for service connection for hearing loss.  The examiner should comment on the functional effects caused by any hearing loss.  Martinak v. Nicholson, 21 Vet. App. 447 (2007).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain VA clinical records from the New Jersey VA Healthcare System since February 2013.

Any relevant treatment records contained in the Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review.

2.  Request from SSA all records related to the Veteran's claim for Social Security disability benefits, including all medical records and copies of any decisions or adjudication, and associate them with the claims folder.  

All negative responses should be properly documented in the claims file, to include preparing a memorandum of unavailability and following the procedures outlined in 38 C.F.R. § 3.159(e), if appropriate.

3.  Request from the New Jersey Department of Labor and Workforce Development, all records related to the Veteran's claim for disability benefits, including all medical records and copies of any decisions or adjudication, and associate them with the claims folder.  

All negative responses should be properly documented in the claims file, to include preparing a memorandum of unavailability and following the procedures outlined in 38 C.F.R. § 3.159(e), if appropriate.

4.  The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all non-VA medical care providers who have treated him for migraine headaches, sinusitis, and hearing loss disabilities on appeal, including Dr. H.S. Landsman.

After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folders.  All attempts to procure records should be documented in the file. 

If the RO cannot obtain records identified, a notation to that effect should be inserted in the file.  He is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

5.  Schedule an examination to determine the nature and etiology of any current hearing loss.  The claims folder should be reviewed and that review should be indicated in the examination report.  The examiner should also fully describe the functional effects caused by the Veteran's hearing loss.  The rationale for all opinions should be provided.  Specifically, the examiner should provide the following information:

	(a)  Diagnose any current hearing loss.

(b)  Is it at least as likely as not (50 percent or more probability) that any current hearing loss was incurred in or aggravated by the Veteran's active service?  The examiner must consider the Veteran's statements regarding the incurrence of hearing loss, in addition to his statements regarding the continuity of symptomatology.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).

If the examiner determines that he or she cannot provide an opinion on the issue at hand without resorting to speculation, the reviewer should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  

In particular, the examiner should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted or whether additional information could be obtained that would lead to a conclusive opinion.

6.  Thereafter, readjudicate the claims.  If any benefit sought on appeal remains denied, the Veteran and his service representative should be provided a supplemental statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


